PER CURIAM.
The former clients [S. Murray, et al.] of an attorney [Ainslee Ferdie] appeal an adverse final judgment confirming an arbitration award of the Dade County Bar Association entered in favor of the attorney in a dispute between the parties over legal fees. The former clients claim that the evidence adduced in the non-jury trial held below was insufficient to support the final judgment. We disagree and affirm.
In a prior appearance of this case, we reversed a summary judgment entered in favor of the attorney and remanded the cause for a trial “as to the claim that the agreement to arbitrate herein was null and void because the appellants’ consent to said agreement was induced through oral misrepresentations.” Murray v. Ferdie, 431 So.2d 724, 725 (Fla. 3d DCA 1983). Upon remand, the trial court conducted a full trial on this claim and found in the final judgment that the oral misrepresentations claimed by the former clients did not, as a matter of fact, take place. There was competent, substantial evidence in the record to support this finding of fact, and, accordingly the final judgment must be affirmed. See Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976).
Affirmed.